Exhibit 10.65




RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

CROSS COUNTRY HEALTHCARE, INC.

2007 STOCK INCENTIVE PLAN




THIS AGREEMENT (this “Agreement”), made as of the __ day of __________, 20___,
by and between Cross Country Healthcare, Inc. (the “Company”) and ___________
(the “Participant”).




W I T N E S S E T H:




WHEREAS, the Company has adopted the Cross Country Healthcare, Inc. 2007 Stock
Incentive Plan (the “Plan”), which, with respect to Non-Employee Directors is
administered by the Company’s Board of Directors (the “Board”); and




WHEREAS, pursuant to Section 8.1 of the Plan, the Board may grant to
Non-Employee Directors shares of its common stock, par value $0.0001 per share
(“Common Stock” or the “Shares”); and




WHEREAS, such Shares are to be subject to certain restrictions.




NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




1.

Grant of Shares.  Subject to the restrictions, terms and conditions of this
Agreement, the Company hereby awards to the Participant [_________] shares of
validly issued Common Stock.  To the extent required by law, the Participant
shall pay the Company the par value ($0.0001) for each Share awarded to the
Participant simultaneously with the execution of this Agreement.  Pursuant to
Section 2 hereof, the Shares are subject to certain restrictions, which
restrictions relate to the passage of time as a director of the Company or its
Affiliates.  While such restrictions are in effect, the Shares subject to such
restrictions shall be referred to herein as “Restricted Stock.”

2.

Restrictions on Transfer.  The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Shares, except as set forth in
the Plan or this Agreement.  Any attempted sale, transfer, pledge,
hypothecation, assignment or other disposition of the Shares in violation of the
Plan or this Agreement shall be void and of no effect and the Company shall have
the right to disregard the same on its books and records and to issue “stop
transfer” instructions to its transfer agent.

3.

Restricted Stock.

(a)

Retention of Certificates.  Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless
it elects to recognize such ownership through book entry or another similar
method pursuant to Section 8











--------------------------------------------------------------------------------

herein.  The stock certificates shall be registered in the Participant’s name
and shall bear any legend required under the Plan or Section 4(a) of this
Agreement.  Unless held in book entry form, such stock certificates shall be
held in custody by the Company (or its designated agent) until the restrictions
thereon shall have lapsed.  Upon the Company’s request, the Participant shall
deliver to the Company a duly signed stock power, endorsed in blank, relating to
the Restricted Stock.  If the Participant receives a stock dividend or
extraordinary cash dividend on the Restricted Stock or the Shares of Restricted
Stock are split or the Participant receives any other shares, securities, moneys
or property representing a dividend on the Restricted Stock (other than regular
cash dividends on and after the date of this Agreement) or representing a
distribution or return of capital upon or in respect of the Restricted Stock or
any part thereof, or resulting from a split-up, reclassification or other like
changes of the Restricted Stock, or otherwise received in exchange therefor, and
any warrants, rights or options issued to the Participant in respect of the
Restricted Stock (collectively “RS Property”), the Participant will also
immediately deposit with and deliver to the Company any of such RS Property,
including any certificates representing shares duly endorsed in blank or
accompanied by stock powers duly executed in blank, and such RS Property shall
be subject to the same restrictions, including that of this Section 3(a), as the
Restricted Stock with regard to which they are issued and shall herein be
encompassed within the term “Restricted Stock.”

(b)

Rights with Regard to Restricted Stock.  The Participant will have the right to
vote the Restricted Stock, to receive and retain any dividends payable to
holders of Shares of record on and after the transfer of the Restricted Stock
(although such dividends shall be treated, to the extent required by applicable
law, as additional compensation for tax purposes if paid on Restricted Stock and
stock dividends will be subject to the restrictions provided in Section 3(a)),
and to exercise all other rights, powers and privileges of a holder of Common
Stock with respect to the Restricted Stock set forth in the Plan, with the
exceptions that:  (i) the Participant will not be entitled to delivery of the
stock certificate or certificates representing the Restricted Stock until the
Restriction Period shall have expired; (ii) the Company (or its designated
agent) will retain custody of the stock certificate or certificates representing
the Restricted Stock and the other RS Property during the Restriction Period;
(iii) no RS Property shall bear interest or be segregated in separate accounts
during the Restriction Period; and (iv) the Participant may not sell, assign,
transfer, pledge, exchange, encumber or dispose of the Restricted Stock during
the Restriction Period.

(c)

Vesting.  The Restricted Stock shall become vested and cease to be Restricted
Stock (but shall remain subject to Section 5 of this Agreement) pursuant to the
following schedule, which shall be cumulative; provided that the Participant has
not had a Termination of Directorship any time prior to the applicable vesting
date:

Vesting Date

Number of Shares

First Anniversary of Grant Date

25%

Second Anniversary of Grant Date

25%

Third Anniversary of Grant Date

25%

Fourth Anniversary of Grant Date

25%








2




--------------------------------------------------------------------------------

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date;
provided that no Termination has occurred prior to such date.




The Shares of Restricted Stock will become fully vested on a Change in Control.




When any Shares of Restricted Stock become vested, the Company shall promptly
issue and deliver, unless the Company is using book entry, to the Participant a
new stock certificate registered in the name of the Participant for such Shares
without the legend set forth in Section 4(a) hereof and deliver to the
Participant any related other RS Property, subject to applicable withholding.




(d)

Detrimental Activity.  The provisions in the Plan regarding Detrimental Activity
shall not apply to the Restricted Stock.

(e)

Termination of Directorship; Forfeiture.  The Participant shall forfeit to the
Company, without compensation, other than repayment of any par value paid by the
Participant for such Shares (if any), any and all Restricted Stock (but no
vested Shares) and RS Property upon the Participant’s Termination of
Directorship for any reason.

(f)

Taxes.  The Participant shall be solely responsible for all applicable federal,
state and local or foreign taxes the Participant incurs from the grant or
vesting of the Restricted Stock.

(g)

Section 83(b).  If the Participant properly elects (as required by Section 83(b)
of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such Shares of Restricted Stock, the Participant shall
be solely responsible for any federal, state or local taxes the Participant
incurs in connection with such election.  The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s, to file timely
and properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to utilize such election.

(h)

Delivery Delay.  The delivery of any certificate representing the Restricted
Stock or other RS Property may be postponed by the Company for such period as
may be required for it to comply with any applicable federal or state securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such Shares shall constitute a violation by the
Participant or the Company of any provisions of any applicable federal or state
law or of any regulations of any governmental authority or any national
securities exchange.

4.

Legend.  All certificates representing the Restricted Stock shall have endorsed
thereon the following legends:

(a)

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms





3




--------------------------------------------------------------------------------

and conditions (including forfeiture) of the Cross Country Healthcare, Inc. (the
“Company”) 2007 Stock Incentive Plan (as the same may be amended or supplemented
from time to time, the “Plan”) and an agreement entered into between the
registered owner and the Company dated __________.  Copies of such Plan and
agreement are on file at the principal office of the Company.”

(b)

Any legend required to be placed thereon by applicable blue sky laws of any
state.

Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.




5.

Securities Representations.  The Shares are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant.

The Participant acknowledges, represents and warrants that:




(a)

the Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) and in this connection the Company is relying in part on the
Participant’s representations set forth in this section.

(b)

If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).

(c)

If the Participant is deemed an affiliate within the meaning of Rule 144 of the
Act, the Participant understands that the exemption from registration under Rule
144 will not be available unless (i) a public trading market then exists for the
Common Stock of the Company, (ii) adequate information concerning the Company is
then available to the public, and (iii) other terms and conditions of Rule 144
or any exemption therefrom are complied with; and that any sale of the Shares
may be made only in limited amounts in accordance with such terms and
conditions.

6.

No Obligation to Continue Directorship.  This Agreement is not an agreement of
directorship.  This Agreement does not guarantee that the Company or its
Affiliates will retain, or to continue to retain the Participant as a director
of the Company during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Stock is
outstanding, nor does it modify in any respect the Company or its Affiliate’s
right to terminate or modify the Participant’s directorship or compensation.

7.

Power of Attorney.  The Company, its successors and assigns, is hereby appointed
the attorney-in-fact, with full power of substitution, of the Participant for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any





4




--------------------------------------------------------------------------------




instruments which such attorney-in-fact may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.  The Company, as attorney-in-fact for
the Participant, may in the name and stead of the Participant, make and execute
all conveyances, assignments and transfers of the Restricted Stock, Shares and
property provided for herein, and the Participant hereby ratifies and confirms
all that the Company, as said attorney-in-fact, shall do by virtue hereof.
 Nevertheless, the Participant shall, if so requested by the Company, execute
and deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for the purpose.

8.

Uncertificated Shares.  Notwithstanding anything else herein, to the extent
permitted under applicable law, the Board may, issue the Shares in the form of
uncertificated shares.  Such uncertificated shares of Restricted Stock shall be
credited to a book entry account maintained by the Company (or its designee) on
behalf of the Participant.  If thereafter certificates are issued with respect
to the uncertificated shares of Restricted Stock, such issuance and delivery of
certificates shall be in accordance with the applicable terms of this Agreement.

9.

Rights as a Stockholder.  The Participant shall have no rights as a stockholder
with respect to any Shares covered by the Restricted Stock unless and until the
Participant has become the holder of record of the Shares.  No adjustments shall
be made to the Shares or the Restricted Stock for dividends in cash or other
property, distributions or other rights in respect of any such Shares, except as
otherwise specifically provided for in the Plan or this Agreement.

10.

Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  Capitalized
terms in this Agreement that are not otherwise defined shall have the same
meaning as set forth in the Plan.  If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly.  This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes any prior agreements
between the Company and the Participant with respect to the subject matter
hereof.

11.

Notices.  Any notice or communication given hereunder (each a “Notice”) shall be
in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below:

If to the Company, to:

Cross Country Healthcare, Inc.

6551 Park of Commerce Blvd.

Boca Raton, Florida 33487

Attention:  Paula C. Donayri, Corporate Benefits Director

If to the Participant, to the address for the Participant on file with the
Company;





5




--------------------------------------------------------------------------------

or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party.  Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).

12.

Acceptance.  As required by Section 8.2(b) of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of 60 days from the date the Participant receives this Agreement
(or such other period as the Board shall provide).

13.

Governing Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

14.

Consent to Jurisdiction.  In the event of any dispute, controversy or claim
between the Company or any Affiliate and the Participant in any way concerning,
arising out of or relating to the Plan or this Agreement (a “Dispute”),
including without limitation any Dispute concerning, arising out of or relating
to the interpretation, application or enforcement of the Plan or this Agreement,
the parties hereby (a) agree and consent to the personal jurisdiction of the
courts of the State of Florida located in Palm Beach County and/or the Federal
courts of the United States of America located in the Florida Southern District
(collectively, the “Agreed Venue”) for resolution of any such Dispute, (b) agree
that those courts in the Agreed Venue, and only those courts, shall have
exclusive jurisdiction to determine any Dispute, including any appeal, and (c)
agree that any cause of action arising out of this Agreement shall be deemed to
have arisen from a transaction of business in the State of Florida.  The parties
also hereby irrevocably (i) submit to the jurisdiction of any competent court in
the Agreed Venue (and of the appropriate appellate courts therefrom), (ii) to
the fullest extent permitted by law, waive any and all defenses the parties may
have on the grounds of lack of jurisdiction of any such court and any other
objection that such parties may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court (including without
limitation any defense that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum), and (iii) consent to
service of process in any such suit, action or proceeding, anywhere in the
world, whether within or without the jurisdiction of any such court, in any
manner provided by applicable law.  Without limiting the foregoing, each party
agrees that service of process on such party pursuant to a Notice as provided in
Section 11 shall be deemed effective service of process on such party.  Any
action for enforcement or recognition of any judgment obtained in connection
with a Dispute may enforced in any competent court in the Agreed Venue or in any
other court of competent jurisdiction.

15.

Counterparts.  This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.














6




--------------------------------------------------------------------------------

16.

Miscellaneous.

(a)

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

(b)

The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.







[Remainder of page intentionally left blank – signature page follows]








7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.







PARTICIPANT:













_____________________________

First and Last Name

CROSS COUNTRY HEALTHCARE, INC.

 

[cross1065002.gif] [cross1065002.gif]

By:_________________________________

Emil Hensel, Chief Financial Officer








8


